                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                                WESTERN DIVISION
                                  No. 5:19-CR-253-D



UNITED STATES OF AMERICA                       )
                                               )
                                               )
                    v.                         )                ORDER
                                               )
JOSHUA LAMONT DELOACH,                         )
                                               )
                           Defendant.          )


        On February 2, 2021, Joshua Lamont Deloach ("Deloach" or "defendant'') moved pro se for

compassionate release under the First Step Act ("First Step Act"), Pub. L. No. 115-391, § 603(b),
                                                                                                     '
132 Stat. 5194, 5238-41 (2018)(codifiedasamendedat 18 U.S.C. § 3582) [D.E. 55]. On February

24, 2021, Deloach, through counsel, filed a memorandum and documents in support of his motion

for compassionate release [D.E. 66, 66-1-66-3]. On March 4, 2021, the government responded in

opposition and filed a document in support [D.E. 68, 68-1]. On March 18, 2021, Deloach replied

[D.E. 70]. As explained below, the court denies Deloach's motion.

                                                   I.

       On December 19, 2019, with a written plea agreement, Deloach1pleaded guilty to possession

of a firearm by a felon. See [D.E. 32, 35]. On June 18, 2020, the court held Deloach's sentencing

hearing and adopted the facts set forth in the Presentence Investigation Report ("PSR"). See [D.E.

43, 46, 48]. The court calculated Deloach' s total offense level to be 13, his criminal history category

to be VI, and his advisory guideline range to be 33 to 41 months' imprisonment. See [D.E. 48] 1.

After thoroughly considering all relevant factors under 18 U.S.C. § 3553(a), the court sentenced
Deloach to 36 months' imprisonment. See [D.E. 47, 48]. Deloach did not appeal.

       On December 21, 2018, the First Step Act went into effect. See First Step Act, 132 Stat. at

S249. Before the First Step Act, only the Director of the Bureau of Prisons ("BOP") could file a

motion for compassionate release. Under the First Step Act, a sentencing court may modify a

sentence of imprisonment either upon a motion of the Director of the BOP "or upon motion of the

defendant after the defendant has fully exhausted all administrative rights to appeal a failure of the

[BOP] to bring a motion on the defendant's behalf or the lapse of 30 days from the receipt of such

arequestbythewardenofthedefendant'sfacility, whicheverisearlier." 18U.S.C. § 3S82(c)(l)(A).

       After a defendant meets the exhaustion requirement, a defendant must (1) demonstrate

"extraordinary and compelling reasons" for a sentence reduction, or (2) be at least 70 years old, have

served at least 30 years in prison, and have the Director of the BOP determine that the defendant is

not a danger to the safety of another person or the community. Id. In deciding to reduce a sentence

undersection3S82(c)(l)(A), acourtmustconsulttlie sentencing factors in 18 U.S.C. § 3S53(a) and

must ensure that a sentence reduction is "consistent with applicable policy statements" ofthe United

States Sentencing Commission (the "Commission"). Id.

       The Commission policy statements include U.S.S.G. § lBl.13. Section lBl.13 essentially

parrots section 3S82(c)(l)(A)'s requirements and adds that the defendant not be "a danger to the

safety of any other person or to the community." U.S.S.G. § lBl.13(2). Section 1Bl.13's

application notes provide examples ofextraordinary and compelling reasons, including: (A) serious

medical conditions ofthe defendant, (B) advanced age ofthe defendant when coupled with a serious

deterioration in physical and mental health due to aging and having served at least 10 years or 75%

of his or her imprisonment term (whichever is less), (C) family circumstances, or (D) another



                                                  2
extraordinary and compelling reason. See U.S.S.G. § lB 1.13 cmt. n.1. 1 Application note 2 states


       1
           Application note 1 to U.S.S.G. § lBl.13 states in full:

       1.      Extraordinary and Compelling Reasons.-Provided the defendant meets the
               requirements of subdivision (2), extraordinary and compelling reasons exist
               under any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.-

                       (i) The defendant is suffering from a terminal illness (i.e., a serious and
                           advanced illness with an end oflife trajectory). A specific prognosis
                           of life expectancy (i.e., a probability of death within a specific time
                           period) is not required. Examples include metastatic solid-tumor
                           cancer, amyotrophic lateral sclerosis (ALS), end-stage organ
                           disease, and advanced dementia.

                      (ii) The defendant is--

                            (1) suffering from a serious physical or medical condition,

                             (II) suffering from a serious functional or cognitive impairment,
                                  or

                            (III) experiencing deteriorating physical or mental health because
                                  of the aging process,

                            that substantially diminii:ibes the ability of the defendant to
                            provide self-care within the environment ofa correctional facility
                            and from which he or she is not expected to recover.

                 (B) Age of the Defendant-The defendant (i) is at least 65 years old; (ii)
                      is experiencing a serious deterioration in physical or mental health
                      because of the aging process; and (iii) has served at least 10 years or 75
                      percent of his or her term of imprisonment, whichever is less.

                 (C) Family Circumstances.-

                     (i) The death or incapacitation ofthe caregiver ofthe defendant's minor
                         child or minor children.

                     (ii) The incapacitation of the defendant's spouse or registered partner
                          when the defendant would be the only available caregiver for the
                         spouse or registered partner.

                                                    3
that "an extraordinary and compelling reason need not have been unforeseen at the time of

 sentencing to warrant a reduction in the term of imprisonment." U.S.S.G. § 1B1.13 cmt. n.2. Thus,

the fact ''that an extraordinary and compelling reason reasonably could have been known or

anticipated by the sentencing court does not preclude consideration for a reduction under this policy

statement." Id. Application note 3 states, "[p]utsuant to 28 U.S.C. § 994(t), rehabilitation of the

defendant is not, by itself, an extraordinary and compelling reason for purposes of this policy

statement." U.S.S.G. § 1B1.13 cmt. n.3.

        The Commission has lacked a quorum since Congress enacted the First Step Act and has not

updated U.S.S.G. § lBl.13 to accountfortheFirstStepAct. Accordingly, section lBl.13 does not

provide a policy where an jnmate files a motion for a sentence reduction under 18 U.S.C. §

3582(c)(l)(A). See,~, United States v. High, No. 20-7350, 2021 WL 1823289, at •3 (4th Cir.

May 7, 2021); United States v. Kibble, No. 20-7009, 2021 WL 1216543, at •3-4 (4th Cir. Apr. 1,

2021); United States v. McCoy. 981 F.3d 271, 280-84 (4th Cir. 2020). Rather, "[section] 1B1.13

only applies when a request for compassionate release is made upon motion of the Director of the

 [BOP]." Kibble, 2021 WL 1216543, at *3-4. Nevertheless, section 1B1.13 provides informative

policy when assessing an inmate's motion, but a court independently determines whether

"extraordinary and compelling reasons" warrant a sentence reduction under 18 U.S.C. §

3582(c)(l)(A)(i). See High, 2021 WL 1823289, at *3; McCoy. 981 F.3d at 284. In doing so, the

court consults not only U.S.S.G.   § lBl.13, but also the text of 18 U.S.C. § 3582(c)(l)(A) and the

               (D) Other Reasons.-A.s determined by the Director of the Bureau of
                   Prisons, there exists in the defendant's case an extraordinary and
                   compelling reason other than, or in combination with, the reasons
                   described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13 cmt. n.1.

                                                 4
section 3553(a) factors. See, e.g., McCoy, 981 F.3d at 28~4; United States v. Jones, 980 F.3d

1098, 1101--03 (6th Cir. 2020); United States v. YYDn, 980 F.3d 1178, 1180-81 (7th Cir. 2020);

United States v. Ruffin, 978 F.3d 1000, 1007--08 (6th Cir. 2020); United States v. Brooker, 976 F.3d

228, 237-38 (2d Cir. 2020); United States v. Clark, No. 1:09cr336-1, 2020 WL 1874140, at *2

(M.D.N.C. Apr. 15, 2020) (unpublished).

        On December 14, 2020, Deloach submitted a compassionate release request to the warden,

which the warden denied on December 15, 2020. See [D.E. 66] 4; [D.E. 66-1] 1. Deloach appealed,

and the BOP denied his appeal on January 5, 2021. See [D.E. 66] 4. The government has not

invoked section 3582' s exhaustion requirement. See United States v. Alam, 960 F.3d 831, 833-34

(6th Cir. 2020).2 Accordingly, the court addresses Deloach's claim on the merits.

       Deloach seeks compassionate release pursuant to section 3582(c)(l)(A). In support of his

request, Deloach cites the COVID-19 pandemic, his bout with and recovery from COVID-19, his

race, his obesity, and his breathing problems. See [D.E. 55] 1; [D.E. 66] 5-16; [D.E. 66-1] 2.

Deloach also cites the conditions at USP Lee, his rehabilitation efforts, his release plan, and that he

has served a significant portion of his sentence. See [D.E. 66] 8-10, 19-20; [D.E. 66-1] 1-2.

       As for the medical condition ofthe defendant policy statement, the policy statement requires

that the defendant is "suffering from a serious physical or medical condition ... from which he or

she is not expected to recover." U.S.S.G. § lBl.13 cmt. n.l(A)(ii). Although Deljach states that

he suffers from obesity and breathing problems, he has not demonstrated that he is not going to

recover from this condition or that it cannot be treated while Deloach serves his sentence. The same


       2
          The Fourth Circuit has not addressed whether section 3582' s exhaustion requirement is a
jurisdictional or claims-processing requirement. The court assumes without deciding that the
requirement is a claims-processing rule, and that the government must ''properly invoke" the rule
for this court to enforce it. See Alam, 960 F.3d at 833-34.

                                                  5
holds true were Deloach to contract COVID-19 again. Moreover, Deloach refused vaccination.

See [D.E. 68] 18-19; [D.E. 68-1] 1-2. Deloach argues that the vaccine will not alleviate the

COVID-19 pandemic in prison or his medical risks, but the vaccine will reduce his medical risks

arising from COVID-19. Cf. [D.E. 70]. Accordingly, reducing Deloach's sentence is not consistent

with application note l(A). See 18 U.S.C. § 3582(c)(l)(A).

       As for the "other reasons" policy statement, the court assumes without deciding that the

COVID-19 pandemic, Deloach' s medical condi~ons, Deloach' s rehabilitation efforts, and his release

plan are extraordinary and compelling reasons under section 3582(c)(l)(A). Cf. United States v.

Raia, 954 F.3d 594, 597 (3d Cir. 2020) ("[T]he mere existence of COVID-19 in society and the

possibility that it may spread to a particular prison alone cannot independently justify compassionate

release, especially considering BOP's statutory role, and its extensive and professional efforts to

curtail the virus's spread.''). Even so, the section 3553(a) factors counsel against reducing Deloach' s

sentence. See High, 2021 WL 1823289, at *4-7; Kibble, 2021 WL 1216543, at *4-5; United States

v. Cham.bliss, 948 F.3d 691, 693-94 (5th Cir. 2020); Clark, 2020 WL 1874140, at *3-8.

       Deloach engaged in serious criminal activity in December 2018. See PSR [D.E. 43] fl 6--11.

Deloach, then a convicted felon, broke into his brother's apartment in Rocky Mount, North Carolina,

and stole his brother's handgun. See id. Deloach also is a recidivist's recidivist with convictions

for possession of marijuana (three counts), unauthorized use of a motor vehicle, sell or deliver

cocaine, maintaining a vehicle, dwelling, or place for a controlled substance, breaking and entering

(seven counts), larceny after breaking and entering (five counts), injury to real property (two counts),

larceny (two counts), driving while impaired, driving while license revoked (three counts), carrying

a concealed weapon, possession of drug paraphernalia (two counts), possession of cocaine,

possession ofan open container, assault on a female, cyberm11dng1 and contempt. See id. fl 16--36.

                                                   6
Deloach also has performed poorly on supervision. See id. ,r,f 17, 26-27, 29--30, 32, 34. Although

Deloach has taken some positive steps while incarcerated on his federal sentence, he has sustained

two inftactions for failing to stand for headcount. See [D.E. 66] 19; [D.E. 66-1] 1-2.

       The court has considered Deloach's exposure to and recovery from COVID-19, his obesity,

his rehabilitation efforts, and his release plan. Cf. Pem,er v. United States, 562 U.S. 476, 480-81

(2011); High,2021 WL 1823289, at *4-7; United Statesv. McDonald, 986F.3d402,412 (4th Cir.

2021); United States v. Martin, 916 F.3d 389, 398 (4th Cir. 2019)._ Having considered the entire

record, the steps that the BOP has taken to address COVID-19 and to treat Deloach, the section

3553(a) factors, Deloach's arguments, the government's persuasive response, and the need to punish

Deloach for his seri~us criminal behavior, to incapacitate Deloach, to promote respect for the law,

to deter others, and to protect society, the court declines to grant Deloach's motion for

compassionate release. See,~ Chavez-Meza v. United States, 138 S. Ct. 1959, 1966--68 (2018);

High. 2021 WL 1823289, at *4-7; Ruffin, 978 F.3d at 1008-09; Chambliss, 948 F.3d at 693-94;

United States v. Hill, No. 4:13-CR-28-BR, 2020 WL 205515, at *2 (E.D.N.C. Jan. 13, 2020)

(unpublished), aff'd, 809 F. App'x 161 (4th Cir. 2020) (per curiam) (unpublished).

       As for Deloach's request for home confinement, Deloach seeks reliefunder the CARES Act.

See [D.E. 66]I 22. The CARES Act does not provide this court with the authority to grant home

confinement. See United States v. Brummett, No. 20-5626, 2020 WL 5525871, at *2 (6th Cir. Aug.

19, 2020) (unpublished) ("[T]he authority to grant home confinement remains solely with the

Attorney General and the BOP."); United States v. McCoy, No. 3:19-CR-35-KDB-DCK, 2020 WL

5535020, at *1 (W.D.N.C. Sept. 15, 2020) (unpublished); United States v. Gray, No.

4:12-CR-54-FL-l, 2020 WL 1943476, at *3 (E.D.N.C. Apr. 22, 2020) (unpublished). Thus, the

court dismisses Deloach' s request for home confinement.

                                                7
                                              n.
       In sum, the court DENIES Deloach's motion for compassionate release [D.E. SS], and

DISl\illSSES Deloach' s request for home confinement.

       SO ORDERED. This 1.3..... day of May 2021.



                                                        ~SC.DEVERID
                                                        United States District Judge




                                              8
